Citation Nr: 1028135	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-38 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUE

1. Whether new and material evidence has been presented to reopen 
the claim of service connection for residuals of a right groin 
injury.

2. Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder.

3. Entitlement to service connection for a skin condition to 
include as due to exposure to Agent Orange.

4. Entitlement to service connection for a bilateral hearing loss 
disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
September 1966 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record.

At the hearing in April 2010, the Veteran raised the claim of 
service connection for a left testicular condition, including 
residuals of epididymitis, and a left groin disability, which are 
referred to the RO for appropriate action.  

The claims of service connection for a psychiatric disorder to 
include posttraumatic stress disorder, for a skin condition, and 
for a bilateral hearing loss disability are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in May 1996, the RO denied service 
connection for residuals of a right groin injury; after the 
Veteran was notified of the adverse determination, he did not 
appeal the denial of the claim and the rating decision became 
final.

2. The additional evidence presented since the rating decision in 
May 1996 does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for residuals of a 
right groin injury.


CONCLUSIONS OF LAW

1. The rating decision in May 1996 by the RO, denying the claim 
of service connection for residuals of a right groin injury, 
became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating decision in 
May 1996 is not new and material, and the claim of service 
connection for residuals of a right groin injury disability is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, S. Ct. 1696, 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is necessary 
to reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

On the new and material evidence claim, the only claim decided in 
this decision, the RO provided pre-adjudication VCAA notice by 
letter, dated in January 2007.  The Veteran was notified that new 
and material was needed to reopen the claim, that is, evidence 
not previously considered, which was not redundant or cumulative 
of evidence previously considered, and that pertained to the 
reason the claim was previously denied, that is, the lack of 
evidence of a current disability.  The notice included the type 
of evidence needed to substantiate the underlying claim of 
service connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence of 
current disability; and evidence of a relationship between the 
current disability and the injury or disease or event, causing an 
injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment 
records, VA records, and records from other Federal agencies, and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.




As for the content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence claim).  And further VCAA 
notice is not required.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records and VA records.  

On the new and material evidence claim, a VA medical examination 
or medical opinion is not authorized unless new and material 
evidence is presented, 38 C.F.R. § 3.159(c)(4)(iii), and that is 
not the case here.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.





REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence Claim 

Procedural and Factual Background

By a rating decision in May 1996, the RO denied service 
connection for a right groin injury, which was identified as a 
right thigh muscle strain, on the grounds that there was no 
evidence of a current disability.

After the RO notified the Veteran of the adverse determination 
and of his procedural and appellate rights in May 1996, the 
Veteran did not perfect an appeal of the adverse determination 
and the determination became final by operation of law.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at the 
time of the rating decision in May 1996 is summarized as follows:

In service, in June 1967, the Veteran pulled a muscle in his 
right thigh and the diagnosis was a muscle strain.  On separation 
examination, there was no complaint, finding, history, or 
diagnosis of a right groin [thigh] abnormality.

After service, both private and VA records in 1994 do not contain 
any complaint, finding, history, symptom, treatment, or diagnosis 
of a right groin injury. 

Current Application

Although the prior rating decision of May 1996 by the RO became 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108.




Regardless of the RO's determination, the Board is without 
jurisdiction to consider the merits of the claim in the absence 
of a finding that new and material evidence has been presented.  
The Board therefore must determine whether new and material 
evidence has been received to reopen the previously denied claim.  
Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

The current application to reopen the claim of service connection 
for a right groin injury was received in November 2006.

As the claim to reopen was received after August 29, 2001, the 
current regulatory definition of new and material evidence under 
38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998).

Additional Evidence and Analysis 

The additional evidence presented since the rating decision in 
May 1996 consists of VA records from 2000 to 2008.  The records 
do not document any complaint, finding, history, treatment, or 
diagnosis of a right groin injury.

As the additional VA records do not relate to an unestablished 
fact necessary to substantiate the claim, that is, evidence of 
current disability, the lack of such evidence was the basis for 
the previous denial of the claim, the evidence is not new and 
material under 38 C.F.R. § 3.156.  

In April 2010, the Veteran testified to left testicular and left 
groin pain, but not about the right groin injury.  As the 
testimony does not raise a reasonable possibility of 
substantiating the claim, the evidence is not new and material 
under 38 C.F.R. § 3.156. 

As the evidence presented is not new and material, the claim of 
service connection for residuals of a right groin injury is not 
reopened.   As the claim is not reopened, the benefit-of-the-
doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

As new and material evidence has not presented, the claim of 
service connection for residuals of a right groin injury is not 
reopened, and the appeal is denied.


REMAND

On the claim of service connection for a psychiatric disorder to 
include posttraumatic stress disorder, in April 2008, the 
provisional diagnosis by a VA psychologist was to rule out 
posttraumatic stress disorder versus anxiety disorder.  The 
Veteran's alleged stressor is a noncombat stressor, that is, the 
death of his friend, who drowned in a helicopter crash in Vietnam 
and the Veteran was part of the crew that recovered the body. 

While on appeal in July 2010 VA published a final rule amending 
38 C.F.R. § 3.304(f) in part to: 
 
If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's 
symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

A VA adjudicator, not an examining VA psychiatrist or 
psychologist, determines whether the alleged stressor is 
"consistent with the places, types, and circumstances of the 
veteran's service." 

As the amended regulation liberalizes the evidentiary standard 
for an in-service stressor, and as the RO has not adjudicated the 
claim under the liberalizing amendment, further procedural due 
process is necessary before the Board can review the claim.

As for the diagnosis of anxiety disorder, multiple medical 
diagnoses that differ from the claimed condition, in this case, 
posttraumatic stress disorder, do not necessarily represent a 
separate claim, and what constitutes a claim cannot be limited by 
a lay Veteran's assertion of his condition in his application, 
but must be construed based on the reasonable expectations of the 
non- expert claimant and the evidence developed in processing the 
claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  For 
this reason, the Board has framed the claim as service connection 
for a psychiatric disorder to include posttraumatic stress 
disorder. 

On the claim of service connection for a skin condition to 
include as due to exposure to Agent Orange, the Veteran did serve 
in Vietnam and it is presumed that he was exposed to Agent 
Orange.  





The service treatment records show in September 1967 the Veteran 
complained of rash below the left eye and on the chest.  The 
pertinent finding was contact dermatitis, but the exact etiology 
was not clear, although an insect bite was suspected.  On 
separation examination, no skin condition was noted. 

After service, on Agent Orange examination in March 2005, the 
diagnosis was dry skin.  In April 2010, the Veteran testified 
that his skin peels or flakes.  Under 38 C.F.R. § 3.159(c)(4), a 
VA examination or opinion is necessary if the evidence of record 
does not contain sufficient medical evidence to make a decision 
on the claim.   McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

In light of the findings in service, the Veteran's current 
symptoms, which he is competent to describe, and a possible 
association with an established event, injury, or disease in 
service, a VA medical examination and medical opinion are needed 
under the duty to assist. 

On the claim of service connection for a bilateral hearing loss 
disability, the Veteran was afforded a VA examination in February 
2007.  A right ear hearing loss disability was not shown, but a 
left ear hearing loss disability was.  The Veteran is service-
connected for tinnitus due to noise exposure in service. 

As there is a possible association between left ear hearing loss 
and an established event in service, that is, noise exposure, or 
to service-connected tinnitus, a VA medical examination and 
medical opinion are needed under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the claim of service 
connection for posttraumatic stress 
disorder, applying the liberalizing 
amendment to 38 C.F.R. § 3.304(f)(3). 


In adjudicating the sufficiency of 
the Veteran's alleged in-service 
stressors, first determined whether 
the alleged in-service stressors are 
consistent with the consistent with 
the places, types, and circumstances 
of the Veteran's service, that is, 
whether the available records, 
service personnel records and service 
treatment records, are adequate to 
determine that any alleged stressor 
is consistent with the places, types, 
and circumstances of the Veteran's 
service. 

If the claimed stressor is consistent 
with the places, types, and 
circumstances of the veteran's 
service, the Veteran's lay testimony 
alone may establish the occurrence of 
the claimed in-service stressor, a VA 
examination, including psychological 
testing for posttraumatic stress 
disorder, if appropriate, by a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with 
whom VA has contracted, is needed to 
confirm that the claimed stressor is 
related to the Veteran's fear of 
hostile military or terrorist 
activity to support a diagnosis of 
posttraumatic stress disorder. 

If the available records are 
inadequate to determine whether any 
alleged stressor is consistent with 
the places, types, and circumstances 
of the Veteran's service, then 
further stressor development should 
be conducted. 

If service connection for posttraumatic 
stress disorder remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

2.  After complying with the duty to 
notify and the duty to assist, adjudicate 
the claim of service connection for 
anxiety disorder.  If service connection 
is denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board. 

3. Afford the Veteran a VA examination to 
determine whether the Veteran has a skin 
disease and, if so, whether it is at least 
as likely as not the current skin disease 
is related to either the skin rash below 
the left eye and on the chest in 1967 in 
service, which was identified as contact 
dermatitis, although the exact etiology 
was unclear and an insect bite was 
suspected, or to exposure to Agent Orange, 
that is, a chloracne or other acneform 
disease consistent with chloracne. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made available 
to the examiner for review.


4. Afford the Veteran a VA audiological 
examination to determine whether the 
Veteran has a hearing loss disability 
under 38 C.F.R. § 3.385 and, if so, 
whether it is at least as likely as not 
that current hearing loss disability is: 

a). Related to the Veteran's exposure 
to noise in service, including 
exposure to aircraft, including 
helicopter, noise as an aircraft 
fueling handler; or, 

b). Caused by or aggravated by 
service-connected tinnitus.

On the question of secondary service 
connection, considering accepted 
medical principles and the current 
medical literature, is hearing loss 
actually caused by tinnitus?

If tinnitus does not actually cause 
hearing loss, does tinnitus aggravate 
hearing loss, considering accepted 
medical principles and the current 
medical literature? 

In this context, the term 
"aggravation" means a permanent 
increase in the underlying hearing 
loss disability, that is, an 
irreversible worsening beyond the 
natural clinical course and character 
of the condition as contrasted to a 
temporary worsening of symptoms, due 
to the service-connected tinnitus.




The examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm 
of possibility."  Rather, it means 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is medically sound to find in 
favor of causation as it is to find 
against causation.

The claims folder should be made 
available to the examiner for review.

5. After the above development is completed, 
adjudicate the claims of service connection 
for a skin disease and for a hearing loss 
disability.  If any benefit sought on appeal 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


